Exhibit 10.1

TERMINATION OF LIMITED RECOURSE GUARANTY AND AMENDMENT NO. 6

Dated as of November 8, 2018

to

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated as of December 12, 2016

THIS TERMINATION AND AMENDMENT NO. 6 (this “Termination and Amendment”), dated
as of November 8, 2018, is entered into by and among TAXI MEDALLION LOAN TRUST
III, a Delaware statutory trust (the “Borrower”), MEDALLION FUNDING LLC
(successor by merger to Medallion Funding Corp.), a New York limited liability
company (the “Transferor” or the “Guarantor”), MEDALLION FINANCIAL CORP., a
Delaware corporation (“Parent”), MEDALLION CAPITAL, INC., a Minnesota
corporation (“Medallion Capital”), FRESHSTART VENTURE CAPITAL CORP., a New York
corporation (“Freshstart” and, together with the Borrower, the Transferor,
Parent and Medallion Capital, the “MF/Borrower Related Parties”), and DZ BANK AG
DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN (successor by assignment
to Autobahn Funding Company LLC), as a Lender (in such capacity, the “Lender”)
and as agent under the Loan Agreement (as defined below) (in such capacity, the
“Agent”).

PRELIMINARY STATEMENTS

A.    Reference is made to (i) that certain Amended and Restated Loan and
Security Agreement, dated as of December 12, 2016, by and among the Borrower,
Autobahn Funding Company LLC, a Delaware limited liability company, as a Lender
(the “Original Lender”), and the Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) and (ii) that certain Limited Recourse Guaranty, dated as of
December 12, 2008, by the Guarantor in favor of the Original Lender and the
Agent (the “Guaranty”). Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement or the Guaranty,
as applicable.

B.    The parties hereto have agreed to terminate the Guaranty and, as
consideration therefor, that the Transferor shall issue to the Agent, for the
benefit of the Lender and its assigns, a Promissory Note in the amount of
$1,400,000.

C.    The parties hereto have agreed to amend the Loan Agreement on the terms
and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1.    Termination of Guaranty.

1.1    Pursuant to Section 5.07 of the Loan Agreement and with the effect of a
termination pursuant to Section 12 of the Guaranty (and subject to any surviving
rights or obligations set forth therein), each of the parties hereto hereby
terminates, effective as of the date hereof, the Guaranty and agrees that the
Guaranty shall henceforth be terminated; that the Guarantor, the Agent, the
Original Lender and the Lender are each released and discharged from any further
obligations to each other with respect to the Guaranty and that any of their
respective rights against each other thereunder are cancelled.



--------------------------------------------------------------------------------

1.2    As consideration for the termination of the Guaranty, the Transferor
agrees to issue to the Lender and the Agent a Promissory Note in the amount of
$1,400,000, substantially in the form attached hereto as Exhibit A (the “Note”).

SECTION 2.    Amendments. Effective as of the Effective Date (as defined below),
the Loan Agreement is hereby amended as follows:

2.1    The definition of “Loan Documents” in Section 1.01 of the Loan Agreement
is hereby amended by deleting the words “the Medallion Funding Guaranty” therein
in their entirety and inserting in replacement thereof the words “the Medallion
Funding Note”.

2.2    The definition of “Medallion Funding Guaranty” in Section 1.01 of the
Loan Agreement is hereby deleted in its entirety.

2.3    The following definition is hereby inserted in Section 1.01 of the Loan
Agreement in the appropriate alphabetical position:

“Medallion Funding Note” means the promissory note, dated November 8, 2018,
executed by Medallion Funding in favor of the Lender and its successors and
assigns, as amended, restated, supplemented or otherwise modified from time to
time.

2.4    Section 5.02(c) of the Loan Agreement is hereby amended by deleting the
phrase “(except as provided in the Medallion Funding Guaranty)” therein in its
entirety.

SECTION 3.    Representations and Warranties.

3.1    The Borrower hereby represents and warrants to the Agent and the Lender
as of the date hereof that:

(a)    The Borrower is a Delaware statutory trust duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has the power and all licenses and permits necessary to own its
assets and to transact the business in which it is presently engaged, and is
duly qualified and in good standing under the laws of each jurisdiction where
the conduct of its business requires such qualification.

(b)    The Borrower has the power, authority and legal right to make, deliver
and perform this Agreement and all of the transactions contemplated hereby, and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement. This Agreement constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, moratorium, reorganization and other similar laws of general
application affecting creditors’ rights generally and by general principles of
equity (whether such enforceability is considered in a proceeding in equity or
at law). No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by it of this Agreement, or the validity or enforceability of this Agreement,
other than such as have been met or obtained.

(c)    The Borrower’s execution, delivery and performance of this Agreement will
not (i) create any Adverse Claim on the Collateral other than as contemplated in
the Loan Agreement; (ii)

 

2



--------------------------------------------------------------------------------

violate any provision of any existing law or regulation or any order or decree
of any court, regulatory body or administrative agency or the certificate of
formation or by-laws of the Borrower or any mortgage, indenture, contract or
other agreement to which the Borrower is a party or by which the Borrower or any
of its property or assets may be bound or (iii) constitute a breach of the Loan
Agreement, as amended hereby, or any of the other Loan Documents.

(d)    No litigation or administrative proceeding of or before any court,
tribunal or governmental body is presently pending or, to the knowledge of the
Borrower, threatened against the Borrower or any of its properties or with
respect to this Agreement which, if adversely determined, could have a material
effect on the business, assets or financial condition of the Borrower or which
would draw into question the validity of this Agreement.

(e)    The information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of the Borrower to the Agent and the Lender
in connection with the negotiation, preparation or delivery of this Agreement or
included herein or therein or delivered pursuant hereto or thereto are true and
correct in every material respect, or (in the case of projections) are based on
reasonable estimates, on the date as of which such information is stated or
certified.

(f)    The Borrower is not required to register as an “investment company,” as
such term is defined in the Investment Company Act, in reliance either (i) on
not meeting the definition of “investment company” under Section 3(a)(1) of the
Investment Company Act or (ii) on an exemption from the definition of
“investment company” other than Section 3(c)(1) or Section 3(c)(7) of the
Investment Company Act. The performance of the transactions contemplated by this
Agreement will not violate any provision of the Investment Company Act or any
rule, regulation or order issued by the Securities and Exchange Commission
thereunder.

3.2    The Transferor hereby represents and warrants to the Agent and the Lender
as of the date hereof that:

(a)    The Transferor is a New York limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has the power and all licenses and permits necessary to own its
assets and to transact the business in which it is presently engaged, and is
duly qualified and in good standing under the laws of each jurisdiction where
the conduct of its business requires such qualification.

(b)    The Transferor has the power, authority and legal right to make, deliver
and perform this Agreement and the Note and all of the transactions contemplated
hereby and thereby, and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the Note. This
Agreement and the Note constitute the legal, valid and binding obligations of
the Transferor, enforceable against it in accordance with their terms except as
the enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).
No consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any Governmental Authority is required
in connection with the execution, delivery or performance by it of this
Agreement or the Note, or the validity or enforceability of this Agreement or
the Note, other than such as have been met or obtained.

(c)    The Transferor’s execution, delivery and performance of this Agreement
and the Note will not (i) create any Adverse Claim on the Collateral other than
as contemplated in the Loan Agreement; (ii) violate any provision of any
existing law or regulation or any order or decree of any court, regulatory body
or administrative agency or the certificate of formation or by-laws of the
Transferor or any mortgage, indenture, contract or other agreement to which the
Transferor is a party or by which the Transferor or any of its property or
assets may be bound or (iii) constitute a breach of the Loan Agreement, as
amended hereby, or any of the other Loan Documents.

 

3



--------------------------------------------------------------------------------

(d)    No litigation or administrative proceeding of or before any court,
tribunal or governmental body is presently pending or, to the knowledge of the
Transferor, threatened against the Transferor or any of its properties or with
respect to this Agreement or the Note which, if adversely determined, could have
a material effect on the business, assets or financial condition of the
Transferor or which would draw into question the validity of this Agreement or
the Note.

(e)    The Transferor is solvent and will not become insolvent after giving
effect to the transactions contemplated hereby; the Transferor is paying its
debts as they become due; and the Transferor, after giving effect to the
transactions contemplated hereby, will have adequate capital to conduct its
business.

(f)    The Transferor has received fair consideration and reasonably equivalent
value in exchange for the execution and delivery of the Note.

(g)    The information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of the Transferor to the Agent and the
Lender in connection with the negotiation, preparation or delivery of this
Agreement and the Note or included herein or therein or delivered pursuant
hereto or thereto are true and correct in every material respect, or (in the
case of projections) are based on reasonable estimates, on the date as of which
such information is stated or certified.

(h)    The Transferor is not required to register as an “investment company,” as
such term is defined in the Investment Company Act, in reliance either (i) on
not meeting the definition of “investment company” under Section 3(a)(1) of the
Investment Company Act or (ii) on an exemption from the definition of
“investment company” other than Section 3(c)(1) or Section 3(c)(7) of the
Investment Company Act. Neither the delivery of the Note nor the performance of
the other transactions contemplated by this Agreement will violate any provision
of the Investment Company Act or any rule, regulation or order issued by the
Securities and Exchange Commission thereunder.

3.3    Parent hereby represents and warrants to the Agent and the Lender as of
the date hereof that:

(a)    Parent is a Delaware corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation and has the
power and all licenses and permits necessary to own its assets and to transact
the business in which it is presently engaged, and is duly qualified and in good
standing under the laws of each jurisdiction where the conduct of its business
requires such qualification.

(b)    Parent has the power, authority and legal right to make, deliver and
perform this Agreement and all of the transactions contemplated hereby, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement. This Agreement constitutes the legal, valid and binding
obligation of Parent, enforceable against it in accordance with its terms except
as the enforceability hereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).
No consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any Governmental Authority is required
in connection with the execution, delivery or performance by it of this
Agreement, or the validity or enforceability of this Agreement, other than such
as have been met or obtained.

 

4



--------------------------------------------------------------------------------

(c)    Parent’s execution, delivery and performance of this Agreement will not
(i) create any Adverse Claim on the Collateral other than as contemplated in the
Loan Agreement; (ii) violate any provision of any existing law or regulation or
any order or decree of any court, regulatory body or administrative agency or
the certificate of formation or by-laws of Parent or any mortgage, indenture,
contract or other agreement to which Parent is a party or by which Parent or any
of its property or assets may be bound or (iii) constitute a breach of the Loan
Agreement, as amended hereby, or any of the other Loan Documents.

(d)    No litigation or administrative proceeding of or before any court,
tribunal or governmental body is presently pending or, to the knowledge of
Parent, threatened against Parent or any of its properties or with respect to
this Agreement which, if adversely determined, could have a material effect on
the business, assets or financial condition of Parent or which would draw into
question the validity of this Agreement.

(e)    The information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of Parent to the Agent and the Lender in
connection with the negotiation, preparation or delivery of this Agreement or
included herein or delivered pursuant hereto are true and correct in every
material respect, or (in the case of projections) are based on reasonable
estimates, on the date as of which such information is stated or certified.

3.4    Medallion Capital hereby represents and warrants to the Agent and the
Lender as of the date hereof that:

(a)    Medallion Capital is a Minnesota corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has the power and all licenses and permits necessary to own its
assets and to transact the business in which it is presently engaged, and is
duly qualified and in good standing under the laws of each jurisdiction where
the conduct of its business requires such qualification.

(b)    Medallion Capital has the power, authority and legal right to make,
deliver and perform this Agreement and all of the transactions contemplated
hereby, and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement. This Agreement constitutes the legal, valid
and binding obligation of Medallion Capital, enforceable against it in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, moratorium, reorganization and other similar laws of
general application affecting creditors’ rights generally and by general
principles of equity (whether such enforceability is considered in a proceeding
in equity or at law). No consent of any other party and no consent, license,
approval or authorization of, or registration or declaration with, any
Governmental Authority is required in connection with the execution, delivery or
performance by it of this Agreement, or the validity or enforceability of this
Agreement, other than such as have been met or obtained.

(c)    Medallion Capital’s execution, delivery and performance of this Agreement
will not (i) create any Adverse Claim on the Collateral other than as
contemplated in the Loan Agreement; (ii) violate any provision of any existing
law or regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of formation or by-laws of Medallion
Capital or any mortgage, indenture, contract or other agreement to which
Medallion Capital is a party or by which Medallion Capital or any of its
property or assets may be bound or (iii) constitute a breach of the Loan
Agreement, as amended hereby, or any of the other Loan Documents.

 

5



--------------------------------------------------------------------------------

(d)    No litigation or administrative proceeding of or before any court,
tribunal or governmental body is presently pending or, to the knowledge of
Medallion Capital, threatened against Medallion Capital or any of its properties
or with respect to this Agreement which, if adversely determined, could have a
material effect on the business, assets or financial condition of Medallion
Capital or which would draw into question the validity of this Agreement.

(e)    The information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of Medallion Capital to the Agent and the
Lender in connection with the negotiation, preparation or delivery of this
Agreement or included herein or delivered pursuant hereto are true and correct
in every material respect, or (in the case of projections) are based on
reasonable estimates, on the date as of which such information is stated or
certified.

3.5    Freshstart hereby represents and warrants to the Agent and the Lender as
of the date hereof that:

(a)    Freshstart is a New York corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation and has the
power and all licenses and permits necessary to own its assets and to transact
the business in which it is presently engaged, and is duly qualified and in good
standing under the laws of each jurisdiction where the conduct of its business
requires such qualification.

(b)    Freshstart has the power, authority and legal right to make, deliver and
perform this Agreement and all of the transactions contemplated hereby, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement. This Agreement constitutes the legal, valid and binding
obligation of Freshstart, enforceable against it in accordance with its terms
except as the enforceability hereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).
No consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any Governmental Authority is required
in connection with the execution, delivery or performance by it of this
Agreement, or the validity or enforceability of this Agreement, other than such
as have been met or obtained.

(c)    Freshstart’s execution, delivery and performance of this Agreement will
not (i) create any Adverse Claim on the Collateral other than as contemplated in
the Loan Agreement; (ii) violate any provision of any existing law or regulation
or any order or decree of any court, regulatory body or administrative agency or
the certificate of formation or by-laws of Freshstart or any mortgage,
indenture, contract or other agreement to which Freshstart is a party or by
which Freshstart or any of its property or assets may be bound or
(iii) constitute a breach of the Loan Agreement, as amended hereby, or any of
the other Loan Documents.

(d)    No litigation or administrative proceeding of or before any court,
tribunal or governmental body is presently pending or, to the knowledge of
Freshstart, threatened against Freshstart or any of its properties or with
respect to this Agreement which, if adversely determined, could have a material
effect on the business, assets or financial condition of Freshstart or which
would draw into question the validity of this Agreement.

(e)    The information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of Freshstart to the Agent and the Lender
in connection with the negotiation, preparation or delivery of this Agreement or
included herein or delivered pursuant hereto are true and correct in every
material respect, or (in the case of projections) are based on reasonable
estimates, on the date as of which such information is stated or certified.

 

6



--------------------------------------------------------------------------------

SECTION 4.    Indemnity. The Transferor agrees to reimburse the Agent and the
Lender as and when billed by the Agent or the Lender for all of such Person’s
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of, or the preservation of the rights of such
Person under, this Agreement, the Note or any transaction contemplated hereby or
thereby, including without limitation the reasonable and documented
out-of-pocket fees and expenses of its counsel; provided that the Transferor
shall not be obligated to reimburse the Agent or the Lender under this Section
for any such costs or expenses that exceed, in the aggregate, $50,000.

SECTION 5.    Condition Precedent. This Termination and Amendment shall become
effective as of November 8, 2018 (the “Effective Date”) upon the Agent’s receipt
of

5.1    A copy of this Termination and Amendment duly executed by the Borrower,
the Lender, the Agent, the Transferor, the Parent, Medallion Capital and
Freshstart;

5.2    The original Note duly executed by the Transferor;

5.3    A legal opinion of Willkie Farr and Gallagher LLP, counsel to Medallion,
in form and substance satisfactory to the Agent and the Lender, including as to
(i) due authorization, execution, delivery and enforceability of this Agreement
and the Note; (ii) absence of conflicts and (iii) the termination of the
Guaranty, the issuance of the Note and other transactions pursuant to this
Agreement not adversely affecting the conclusion in such firm’s
non-consolidation opinion delivered in connection with the Loan Agreement,
taking into account changes in legal authority since the date thereof and

5.4    A legal opinion or memorandum of Willkie Farr & Gallagher LLP, in form
and substance satisfactory to the Agent and the Lender, as to the availability
of an exemption with respect to each of the Borrower and Medallion from the
Investment Company Act of 1940, other than pursuant to Section 3(c)(1) or
3(c)(7) thereof.

SECTION 6.    Release. Each of the MF/Borrower Related Parties hereby
acknowledges and confirms, on its own behalf and on behalf of its officers and
directors; its predecessors, successors, assigns, agents and other legal
representatives and any Person claiming by or through any of them (collectively,
the “Releasors”), that (i) it does not have any grounds, and hereby agrees not,
to challenge (or to allege or pursue any matter, cause or claim arising under or
with respect to), in any case based upon acts or omissions of the Lender, the
Agent or any other Indemnified Party occurring prior to the date hereof or facts
otherwise known to it as of the date hereof, the effectiveness, genuineness,
validity, collectability or enforceability of the Loan Documents and (ii) it
does not possess, and hereby unconditionally and forever waives, remises,
releases, discharges and holds harmless the Lender, the Agent and any other
Indemnified Party; each of their respective affiliates, stockholders, directors,
officers, employees, attorneys, agents, representatives, heirs, executors,
administrators, successors and assigns; each Person acting or purporting to act
for them or on their behalf and the successors and assigns of any such Persons
(collectively, the “Designated Parties”) from and against, and agrees not to
allege or pursue, any action, cause of action, suit, debt, liability, loss,
expense, claim, counterclaim, cross-claim, demand, defense, offset, opposition,
demand or other right of action whatsoever, whether now known or unknown, past
or present, asserted or unasserted, contingent or liquidated, whether in law,
equity or otherwise, which any of the Releasors ever had, now have, may have or
claim to have against any of the Designated Parties, by reason of any matter,
cause or thing whatsoever, with respect to events or omissions occurring or
arising on or prior to the date hereof and relating to the Loan Documents, any
transaction relating thereto or any actions or omissions in connection therewith
(collectively, the “Claims”). The foregoing release shall be construed in the
broadest sense possible.

 

7



--------------------------------------------------------------------------------

The MF/Borrower Related Parties warrant and represent that they are the sole and
lawful owners of all right, title and interest in and to every Claim being
released hereby and that they have not assigned, pledged, hypothecated or
otherwise divested or encumbered all or any part of any Claim being released
hereby. The MF/Borrower Related Parties hereby agree to indemnify, defend and
hold harmless any and all of the Designated Parties from and against any Claims
asserted against any Designated Party based on, or arising in connection with,
any such prior assignment or transfer, whether actual or purported. The
MF/Borrower Related Parties hereby absolutely, unconditionally and irrevocably
agree never to commence, prosecute, cause to be commenced or prosecuted,
voluntarily aid in any way or foment any suit, action or other proceeding (at
law, in equity, in any regulatory proceeding or otherwise), or otherwise seek
any recovery, against any of the Designated Parties based on any of the Claims
being released hereby. The MF/Borrower Related Parties hereby specifically
warrant, represent, acknowledge and agree that (a) none of the provisions of
this general release shall be construed as, or constitute, an admission of any
liability on the part of any Designated Party and (b) the provisions of this
general release shall constitute an absolute bar to any Claim of any kind,
whether any such Claim is based on contract, tort, warranty, mistake or any
other theory, whether legal, statutory or equitable.

SECTION 7.    Reference to and Effect on the Loan Agreement.

7.1    Upon the effectiveness of this Termination and Amendment, each reference
in the Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
“hereby” or words of like import shall mean, and shall be a reference to, the
Loan Agreement as amended hereby, and each reference to the Loan Agreement in
any other document, instrument or agreement executed and/or delivered in
connection with the Loan Agreement shall mean, and shall be a reference to, the
Loan Agreement as amended hereby.

7.2    Except as specifically provided herein, the Loan Agreement, the other
Loan Documents and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

7.3    The execution, delivery and effectiveness of this Termination and
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent or the Lender under the Loan Agreement, the other Loan Documents or any
other document, instrument or agreement executed in connection therewith, nor
shall it constitute a waiver of any provision contained therein.

SECTION 8.    Governing Law. THIS TERMINATION AND AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

SECTION 9.    Execution in Counterparts. This Termination and Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument. Delivery of an executed counterpart of this
Termination and Amendment by facsimile or electronic mail shall be effective as
delivery of a manually executed counterpart of this Termination and Amendment.

SECTION 10.    Headings. Section headings in this Termination and Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Termination and Amendment for any other purpose.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Termination and
Amendment to be executed by their respective signatories thereunto duly
authorized as of the date first written above.

 

TAXI MEDALLION LOAN TRUST III, as Borrower By   /s/ Andrew M. Murstein Name:
Andrew M. Murstein Title: President

 

[Signature Page to Termination of Limited Recourse Guaranty and Amendment No. 6
to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

MEDALLION FINANCIAL CORP. By   /s/ Andrew M. Murstein Name: Andrew M. Murstein
Title: President MEDALLION CAPITAL, INC. By   /s/ Dean Pickerell Name: Dean
Pickerell Title: EVP FRESHSTART VENTURE CAPITAL CORP. By   /s/ Alvin Murstein
Name: Alvin Murstein Title: Chairman & Chief Executive Officer

 

[Signature Page to Termination of Limited Recourse Guaranty and Amendment No. 6
to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as Agent and
as the Lender

By   /s/ Jayan Krishnan Name: Jayan Krishnan Title: Head of Asset Securitization
Group By   /s/ Franziska Hummel Name: Franziska Hummel Title: Senior Vice
President

 

[Signature Page to Termination of Limited Recourse Guaranty and Amendment No. 6
to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

The undersigned hereby (i) acknowledges and agrees to the foregoing Termination
and Amendment, (ii) reaffirms all of its obligations under the Loan Documents to
which it is a party and (iii) acknowledges and agrees that such other Loan
Documents remain in full force and effect.

 

MEDALLION FUNDING LLC By   /s/ Alvin Murstein Name: Alvin Murstein Title:
Chairman & Chief Executive Officer

 

[Signature Page to Termination of Limited Recourse Guaranty and Amendment No. 6
to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Promissory Note



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

$1,400,000

New York, New York

November 8, 2018

FOR VALUE RECEIVED, the undersigned, MEDALLION FUNDING LLC, a New York limited
liability company (“Medallion”), hereby promises to pay to DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN (“DZ”) (successor by assignment
to Autobahn Funding Company LLC (“Autobahn”)), as a Lender (in such capacity,
the “Lender”) and as agent under the Loan Agreement (as defined below) (in such
capacity, the “Agent”), and/or the registered assigns of the Lender and/or the
Agent, in lawful money of the United States of America in immediately available
funds, in accordance with the instructions of the Agent and the Lender, the
principal sum of ONE MILLION FOUR HUNDRED THOUSAND DOLLARS ($1,400,000), in
regular, equal quarterly payments, such principal payments, for the avoidance of
doubt, to be in the amounts set forth on Schedule 1 attached hereto and to be
due on the last business day of each calendar quarter, beginning on March 29,
2019, with the outstanding balance of the principal sum of this Note to be due
on the earlier of (i) the date on which, as a result of an Event of Default and
acceleration, all of the Secured Obligations become immediately due and payable
and (ii) December 29, 2023.

Medallion also promises to make regular quarterly payments of all accrued unpaid
interest on the unpaid principal amount of this Note, at a rate of 4% per annum,
in like money from January 1, 2019 until this Note is fully paid, such interest
payments to be due on the last business day of each calendar quarter, beginning
on March 29, 2019, and, for the avoidance of doubt, to be in the amounts set
forth on Schedule 1 attached hereto.

Reference is hereby made to that certain Amended and Restated Loan and Security
Agreement, dated as of December 12, 2016, by and among Taxi Medallion Loan Trust
III, as the Borrower (in such capacity, the “Borrower”), Autobahn, as a Lender,
and the Agent (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). Capitalized terms
used herein but not defined herein shall have the meanings ascribed thereto in
the Loan Agreement.

This Note is the Note referred to in that certain Termination of Limited
Recourse Guaranty and Amendment No. 6 to Amended and Restated Loan and Security
Agreement, dated as of November 8, 2018 (the “Termination Agreement”), by and
among the Borrower, Medallion, as the Transferor, Medallion Financial Corp.,
Medallion Capital, Inc., Freshstart Venture Capital Corp., the Lender and the
Agent and is entitled to the benefits thereof and of the other Loan Documents.

Payments hereunder are to be made in lawful money of the United States of
America in same day or immediately available funds to the relevant account
identified in, or pursuant to, the Loan Agreement for payment of principal and
interest thereunder or to such other account as may be specified by the Lender
by written notice to Medallion. Medallion hereby waives presentment, demand,
protest or notice of any kind in connection with this Note.

 

- 2 -



--------------------------------------------------------------------------------

The Agent and the Lender shall be indemnified for the costs of enforcement or
collection hereof, or the preservation of the rights of the Agent or the Lender
hereunder, as provided in the Termination Agreement.

Whenever in this Note reference is made to the Lender or Medallion, such
reference shall be deemed to include, as applicable, a reference to its
successors and assigns. The provisions of this Note shall be binding upon and
shall inure to the benefit of such successors and assigns. Medallion’s
successors and assigns shall include, without limitation, a receiver, trustee or
debtor in possession of or for Medallion.

Medallion agrees that, upon surrender of this Note together with a written
instrument of transfer reasonably satisfactory to Medallion, duly executed by
the Lender or an authorized representative thereof, Medallion will issue a new
Note in the form hereof and in the principal sum so assigned to the assignee
thereof and shall issue to the Lender a new Note in the form hereof representing
any portion of the principal sum hereof not so assigned. No service charge shall
be payable for such transfer.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES).

 

- 3 -



--------------------------------------------------------------------------------

MEDALLION FUNDING LLC By:       Name:   Title: